Title: To Thomas Jefferson from James Melvin, 23 January 1809
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                        9-23 Jan. 1809
                     
                        
                        
                     
                        
                           1809
                           
                           Thomas Jefferson Esqr. To James Melvin
                           Dr.
                           
                        
                        
                           
                           To
                           the amount of account rendered
                           241.
                           80
                        
                        
                           Jany. 9
                           "
                           making Breeches 1/50 Linen /50 Trimmings /37½
                           2.
                           37½
                        
                        
                           20
                           "
                           2 Yds. Cambrick @ /56
                           1.
                           12½
                        
                        
                           23
                           "
                           2 Yds. Cambrick @ /56
                           
                              1.
                           
                           
                              12½
                           
                        
                        
                           
                           
                           Dolls.
                           246.
                           42½
                        
                        
                           
                           "
                           The amount of the enclosed account
                           
                              17.
                           
                           
                              —
                           
                        
                        
                           
                           
                           Dolls.
                           263.
                           42½
                        
                     
                  
                  Sir
                  The enclosed account I received from Mr. Parks in a letter with instructions to present it to you for payment with respect your serv.
                        
                            James Melvin
                     
                        
                    